 Case 1:17-cr-00070-LPS Document 45 Filed 10/29/18 Page 1 of 2 PageID #: 177



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                     :
                                              :
               Plaintiff,                     :
                                              :
        v.                                    :      Criminal Action No. 17-70-LPS
                                              :
JOHN KULIGOWSKI,                              :
                                              :
               Defendant.                     :


             DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE
               OF VIOLATION OF SUPERVISED RELEASE HEARING

        The Defendant, John Kuligowski, through undersigned counsel, Eleni Kousoulis, Assistant

Federal Public Defender for the District of Delaware, hereby moves this Honorable Court for an

Order continuing the Violation of Supervised Release Hearing in this case.

        In support of this motion, Defendant submits as follows:

        1.     A Violation of Supervised Release Hearing in this matter is currently scheduled for

November 1, 2018 at 10:00 a.m.

        2.     Presently, Mr. Kuligowski has pending Delaware state court charges. Defense counsel

believes that it is in Mr. Kuligowski’s best interests for Mr. Kuligowski to resolve his state court

charges before proceeding with the Violation of Supervised Release Hearing in the present case.

Defense counsel has discussed this with Mr. Kuligowski, and Mr. Kuligowski agrees that he would

like to resolve his state court charges before proceeding with his violation hearing in the present

case.

        3.    In light of the foregoing, Defense counsel respectfully requests that the Violation of

Supervised Release Hearing be continued for approximately forty-five (45) days.
 Case 1:17-cr-00070-LPS Document 45 Filed 10/29/18 Page 2 of 2 PageID #: 178



       4.      Counsel for the government, Assistant United States Attorney Alexander Mackler,

has no objection to the instant motion.

       WHEREFORE, for these reasons and any other such reasons that shall appear to the Court,

the defense respectfully requests that the Violation of Supervised Release Hearing in this matter be

continued until anytime after December 17, 2018.


                                              Respectfully submitted,

                                              EDSON A. BOSTIC
                                              Federal Public Defender


Dated: October 29, 2018               By:       /s/ Eleni Kousoulis
                                              ELENI KOUSOULIS, ESQUIRE
                                              Assistant Federal Public Defender
                                              800 King Street, Suite 200
                                              Wilmington, DE 19801
                                              302-573-6010
                                              de_ecf@fd.org

                                              Attorney for John Kuligowski




                                                 2
